Case 1:19-cv-01940-TWP-DML Document 39 Filed 10/15/19 Page 1 of 1 PageID #: 203




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
 ________________________________________

 ANDREW PERRONG, on behalf of himself                    Case No. 1:19-cv-1940-JPH-DML
 and others similarly situated,
                                                                                   DENIED as MOOT.
        Plaintiff,                                       CLASS ACTION           Amended Counterclaim filed
                                                                                 on 10/8/2019 at dkt. 38.
 v.                                                                                       TWP
                                                                                       10/15/2019
 GOLDEN RULE INSURANCE COMPANY
 and AMERICAN SELECT PARTNERS, LLC

        Defendants.


       PLAINTIFF ANDREW PERRONG’S MOTION TO DISMISS GOLDEN RULE
                   INSURANCE COMPANY’S COUNTERCLAIM

                                          INTRODUCTION

        Golden Rule’s Counterclaim is nothing more than a contrived attempt to intimidate and

 bully a consumer for daring to hold it to account for its illegal telemarketing. The most basic of

 details to support the claim are entirely absent, and as such the claim falls far short of alleging

 fraud with particularity under Rule 9(b) of the Federal Rules of Civil Procedure.

        Particularity is required to allege fraud in order to protect individuals like Mr. Perrong

 from the reputational harm that comes along with a public fraud allegation. The party alleging

 fraud must conduct a more thorough investigation than is typically required in order to ensure the

 claims have factual support. But here, Golden Rule and its attorneys have either (1) lobbed this

 claim at Mr. Perrong without even investigating the basic information Defendants were supposed

 to maintain (and purportedly relied upon) to meet their burden to prove consumers consented to

 their telemarketing calls; or (2) did an investigation but still don’t have the facts to prove or even

 suggest Mr. Perrong consented to the call at issue in this case. Either way, the Counterclaim is
